Title: To John Adams from James Warren, 7 March 1776
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Plymo: March 7th: 1776
     
     I have been very much Indisposed for the greater part of the Time since you left us. I have been at Home three weeks, and the whole time Confined to the House, and a fortnight of it unable either to read or write. My disorders have at last Terminated in a fit of the Gout. How much longer I am to be Confined by that I know not. The Consolations that are dealt out to me in the Bitterness of Pain, and Tedousness of Confinement at such A time as this are that it is the least of two Evils, that by this I have escaped a severe fever &c. It may be so, but the remedy bad as it is at any time is doubly Afflictive Just now. The Military Movements &c. make me Extreamly Impatient. This Account of my situation may satisfy you how it has come to pass that so many weeks should pass away without the Trouble of at least as many Letters from me. I two days ago had the pleasure of recieving yours of Feby. 18th. I think you have taken the best possible methods for the Security of Canada. Your policy is Exquisitely good, and if it fails you will nevertheless have the satisfaction of haveing done everything that humane policy could dictate. I am glad you have taken these steps, but they dont satisfy me. I want to see more Capital ones adopted. I am Extreemly Anxious perhaps never more so at any Time. You know I never feared the Arms of Britain, but I always dreaded their Negotiations, Aided and Asisted as they will be by the silly Moderation and Timidity of some, by the prejudices and Interested views of others. Surely the honest, virtuous and sensible will have enough to do to Encounter the plausible suttlety of their Agents, supported by such Confederates, and what Adds to the Misfortune is that you are to have this Business on your hands at A time when you should be Attending to the Embassies from the several (at least) Tradeing powers in Europe, forming Alliances to support An Independance declared many months past, but so it is. May God in his Good Providence Carry us safely through this difficulty, and I shall think we have gained the Summit of the mountain. By the best Intelligence we have the Commissioners are appointed. They are to Consist of 39, 3 to each Colony, that they are Instructed not to treat with Congress. Can they with all their Negro policy be so stupid as to suppose that they will be able to avail themselves of the Advantage of geting different terms from different Colonies, and by that means, without any trouble but a Voyage from Britain destroy A Union so formidable to the Existence of that Nation.
     Anxiety marks every Countenance. People cant Account for the hesitancy they Observe. While some Apprehend that you are startled at the measures Already taken, Others wonder why the principles and dictates of Common Sense have not the same Influence upon the Enlarged minds of their Superiours that they feel on their own, and none can see safety or happiness in a future Connection with B—— void as they are of true policy, Justice or humanity. All wish to see a Brisk foreign trade, that will both make us rich and safe.
     I am in a poor situation to give you Intelligence. I have but a very Imperfect Account of the military Operations, the Bombardment, and Canonade of Boston begun on Saturday last, and our Army took possession of Dochester Hill on Monday or Tuesday Night without any difficulty, and have strongly Entrenched. What is to be next I know not. I presume you will have every perticular from head quarters. Whether Howe has a design to Evacuate Boston or not is to me very Uncertain but some Circumstances look like it. Where he will go if he does is equally Uncertain. Can Administration with all their stupidity view with Indifference the French Force in the West Indies, or is that not true. If True it must be Important to them or us. No Prizes lately taken. A Ship of 300 Tons from Boston to N York, mounted with 10 Carriage Guns, 30 Men, some Coal, 7000 Cannon Ball and a few Other Articles lately run on Shore on the Back of the Cape. The Ship Bilged, and every thing on Board taken possession of and secured by our People. I can give you no perticular Account of the 3 Regiments for Canada from these Goverments but I dare say they are gone. Everything was favourable when I last heard. I want to hear from your Fleet, their destination, Success &c. I want to hear the Character, the Business &c. of the Baron d woedle de Woedtke knight of Malta who passed through this Town in his way to Congress with Letters to Dr. Franklin &c. I hope to hear soon from you and am Unfeignedly Your Friend. My regards to Mr. Gerry Mr. Adams and Coll. Hancock.
     The House have Voted a bounty of £6. to those that shall Inlist for 2 years into the two Battalions to be raised here of £3. for 1 year and of 30/ to those who shall Inlist into any of the five Battalions left here. I have my doubts, and fears about this Measure. I fear that Bounties will rise faster than Money can depreciate or Goods rise. I fear the displeasure of Congress, that they will be disgusted. The Board have prudently stopped it for the present. I dont know but the result will be to write to you before it goes further.
    